Title: To George Washington from Gouverneur Morris, 21 September 1790
From: Morris, Gouverneur
To: Washington, George


public 
Sir,London 21 September 1790  
Your Letter of the thirteenth of October last was delivered to me in Paris on the twenty first of January and the Receipt was immediately acknowleged from thence. I left that City shortly after and passing thro Flanders and Holland arrived in London the 27th of March. Next Morning I waited on his Grace the Duke of Leeds and (he not being at Home) wrote a Note requesting the Honor of an Interview. He appointed the next Day, when I waited on him at Whitehall and presented your

Letter. He appeared much pleased and expressed the Wish to cultivate a Good Understanding with the United States. I proceeded to the specific Points of your Letter but found that his Grace was not prepared to go farther than general Professions. I therefore observed that he might perhaps wish to consider the Matter a little and read again the Treaty. He told me that he should and desired I would leave your Letter which should be copied and returned. This Request was in Course complied with and at the same Time I expressed the Wish to be favored with a speedy Answer which he promised.
This Answer was expected ’till the 19th of April, but in vain. I then wrote the Note of which No. 1 is a Copy and which also remained unanswered on the 29th. I wrote the Letter of which No. 2 is a Copy. Late in the Evening of that Day I received the Letters of which No. 3 & 4 are Copies, & replied the next Morning by the Letter of which No. 5 is a Copy. To this I received no Reply.
In the Beginning of May Orders were issued from the Admiralty for impressing of Seamen in Consequence of which many Americans were taken. The improper Treatment of our Countrymen was mentioned to me in such Manner that I felt myself bound to represent it, and therefore on the eighteenth of May again requested an Interview with the Duke of Leeds. This took Place on the twentieth and he opened the Conversation by an Apology for not answering my Letter. I also apologized for troubling him with an Affair which I was not authorized to speak upon and then mentioned the Situation of the Americans who had been impressed. In the Course of this Conversation he made again many Professions of Good Will and said I had misunderstood one Part of his Letter for that he meant to express a Willingness to enter into a Treaty of Commerce. I told him that I supposed he would at his Leizure reply to mine and therefore we would waive the discussion for the present. At coming away he desired me to call the next Day.
On the twenty first I found Mr Pitt with him a long Conversation took Place, in the Course of which they both repeatedly made Professions of a friendly Disposition towards America and they assured me that I had mistaken that Part of his Graces Letter which related to a commercial Intercourse. I desired that if so the Matter might be put right by a written Reply because

meer Conversation might be misunderstood and disagreable questions afterwards arise, whereas written Things remain and speak for themselves.
It appeared to be the Wish of Mr Pitt to take up Matters as they now stand in a general Way and make a new Treaty rather than execute the old one. This would imply an Acknowlegement that they rightfully withhold their Compliance, and of Course that we had violated our Faith pledged in that Treaty, an Idea by no Means admissible. At the Close of this Conversation Mr Pitt told me that the Duke and he would confer together and transmit me the Result.
I waited for this Communication till the tenth Instant, but finding that Matters of every Sort remained still in the same undecided Situation I addressed to his Grace a Letter of which No. 6 is a Copy The Duke’s Answer of the same Date contained the polite Acknowlegement of its Reception, as a private Gentleman, but declared itself to be not ministerial. It contained also a Desire to see me before my Departure. The fifteenth I waited on him by Appointment and received again the same general Professions and Assurances which had been repeatedly made before. I do not trouble you, Sir, with the Particulars because (evidently) if the Government of this Country meant to treat on fair and honorable Ground the Opening given to them was amply sufficient; and if they have no such Intention the private Sentiments of individual Ministers however respectable in themselves cannot influence our Conduct. I beleive that some of them do sincerely wish an intimate Connection with the United States, but the more entire is our Faith in the Profession of their friendly Sentiments, the stronger must be our Conviction that Sentiments far different are entertaind by others: and Facts speaking more distinctly than Words will leave us at no Loss to determine on which Side the Majority lies.
It is now almost six Months since I have waited in this City for a decisive Answer upon the Points of your Letter, and find that from some Cause or other it cannot be obtained. I am obliged therefore to leave the Business unfinished and shall depart on Friday the 24th. If any Thing occurs in the Interim it will of Course be communicated. Accept I pray you Sir the Assurances of that Respect with which I have the Honor to be &ca.
